t c memo united_states tax_court parker-hannifin corporation petitioner v commissioner of internal revenue respondent docket no filed date william r stewart kent l mann karen e rubin stephen f gladstone and dena m kobasic for petitioner elsie hall randall p andreozzi and katherine l wambsgans for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the use of the term reserve in this opinion is for convenience and is not conclusive as to characterization for tax purposes after a concession by respondent the issue for decision is whether and to what extent if any parker-hannifin corporation may deduct dollar_figure in contributions it made to a welfare_benefit trust on date findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated herein by this reference at the time the petition in this case was filed parker-hannifin corporation had its principal_place_of_business in cleveland ohio petitioner is an accrual basis taxpayer and files its federal_income_tax return on a fiscal_year ending june petitioner filed timely its form_1120 u s_corporation income_tax return and an associated amended_return form 1120x for its taxable_year ended date with the internal_revenue_service center at cincinnati ohio petitioner and its subsidiaries are engaged in among other things the design manufacture and marketing of components and systems for builders and users of durable goods including 1the stipulation contained objections to many documents offered by respondent and those objections were sustained during trial nonetheless respondent proposed findings and presented arguments as if those documents were in evidence such conduct makes our task more difficult and respondent’s brief less reliable products controlling motion flow and pressure on date petitioner had approximately big_number employees of whom approximately big_number were represented by unions on date petitioner established the parker-hannifin employees welfare_benefit trust the veba trust with ameritrust company national association ameritrust as trustee the veba trust was to serve as the funding medium for certain employee_welfare_benefit_plans that petitioner intended to make up a voluntary employees’ beneficiary association veba petitioner established the veba trust pursuant to the terms of the trust agreement creating the parker-hannifin corporation voluntary employees’ beneficiary association trust agreement the veba trust was created to provide health care disability life and other welfare benefits under the plans to members dependents and beneficiaries other than post- retirement health care and life benefits for ‘key employees ’ as that term is defined in sec_416 of the code under the terms of the trust agreement the corporation petitioner intended to make contributions on a sound actuarial basis to the trustee on or before the last day of the corporation’s fiscal_year in such amounts as determined to be necessary to provide benefits required under the plans the corporation’s determination of such contributions shall be final and conclusive upon all persons the trust agreement also provided that notwithstanding any provision of this agreement to the contrary in no event shall the corporation be required to continue to fund benefits under any plan through the trust contributions to the veba trust were irrevocable and could not revert to petitioner under the terms of the trust agreement the veba trust uses the cash_method_of_accounting and has a fiscal_year ending june the veba trust qualifies as a welfare_benefit_fund under sec_419 the parker-hannifin group_insurance plan and the long-term disability plan for salaried employees of parker-hannifin corporation were funded by the veba trust pursuant to an administrative services agreement dated date provident life and accident insurance_company provident agreed to provide administrative services for certain of petitioner’s employee_benefits provident continued to provide such services during the year in issue on date petitioner contributed dollar_figure million the contribution to the veba trust effective date the maximum federal corporate_income_tax rate decreased from to percent petitioner’s contribution to the veba trust included the following amounts incurred but unpaid medical dental short-term disability benefits administration fees long-term disability benefits union medical benefits postretirement benefits retirees active employees total 1dollar_figure 2big_number big_number big_number big_number big_number 3dollar_figure 1respondent has allowed a deduction for this amount 2respondent has allowed a deduction for this amount 3petitioner’s chief financial officer suggested rounding the contribution to dollar_figure million the person primarily responsible for the implementation and funding of the veba trust was joseph b dorn dorn dorn was director of taxation for petitioner on date dorn computed the veba contribution and claimed deduction on a single sheet of paper dorn is not an actuary the explanation of the calculation of each portion of the contribution follows below incurred but unpaid medical dental and short-term disability benefits dorn contacted provident to obtain an estimate of the reserve for medical dental life and short-term disability expenses_incurred but unpaid before date provident provided dorn with the amount of dollar_figure expenses_incurred but unpaid before date for employees covered under collective bargaining agreements were included in the dollar_figure expenses estimated to be incurred but unpaid after date for employees covered under a collective bargaining agreement were included in the dollar_figure contribution for union medical benefits petitioner's contribution included dollar_figure for incurred but unpaid medical dental and short-term disability benefits postretirement benefits--retirees reserve computation dorn obtained the actual fiscal expenses_incurred through date for benefits paid to hourly and salaried retired employees dorn annualized this number to take into account the remainder of fiscal and arrived at expenses of dollar_figure dorn then subtracted employee contributions of dollar_figure and dollar_figure related to key employees plans covering key employees must be funded separately see sec_419a the result of the above calculations was dollar_figure at this point dorn consulted with harry a don don an actuary with the wyatt company during a telephone conversation don told dorn that the use of a factor of would be appropriate dorn multiplied dollar_figure by and arrived at dollar_figure which was used in calculating the contribution actual expenditures_for its and fiscal years petitioner’s financial statements reported expenses for retiree health care and life_insurance benefits of dollar_figure dollar_figure and dollar_figure respectively the following amounts were paid_by provident on behalf of the veba trust for postretirement benefits and administrative expenses for retired employees year ended amount1 date date date date dollar_figure big_number big_number big_number 1because the veba trust reimbursed provident for these payments there is a slight timing difference resulting from these disbursements 2expenses for july and date totaled dollar_figure postretirement benefits--active employees reserve calculation to calculate the postretirement reserve amount for active employees dorn started with the dollar_figure that he calculated for retirees he then divided by the number of current retired employees big_number to get a cost per employee dorn once again consulted with don by telephone to ask for a factor to determine the cost for covered active employees don told him to divide the cost per retired employee by dorn followed don’s direction and arrived at dollar_figure he then multiplied dollar_figure by the number of active employees not including key employees resulting in dollar_figure this amount was used in calculating the contribution medical benefits for union members reserve computation petitioner’s benefits department supplied dorn with the fiscal expenses through date for short-term disability and medical dental and life_insurance benefits paid under collective bargaining agreements dorn looked at all of the collective bargaining agreements in effect and determined the remaining length of each contract after date he then annualized the expense amounts that were given to him by the benefits department this amount was then multiplied by the remaining length of each contract to arrive at dollar_figure none of petitioner's collective bargaining agreements required use of a welfare_benefit_fund or prefunding of the negotiated benefits petitioner's contribution included dollar_figure for union medical benefits estimated to be incurred but unpaid after date actual expenditures the following amounts were paid_by provident on behalf of the veba trust for medical short-term disability dental and life benefits and administrative fees for employees covered by collective bargaining agreements year ended amount1 date date date date dollar_figure big_number big_number big_number 1these amounts include payments made relative to contracts not in force on date also because the veba trust reimbursed provident for these payments there is a slight timing difference resulting from these disbursements during fiscal and provident on behalf of the veba trust paid the following amounts for medical short-term disability dental and life benefits and administrative fees for employees covered by collective bargaining agreements in effect on date year ended amount1 date date date total dollar_figure big_number big_number dollar_figure 1these amounts have been rounded to the nearest whole dollar also because the veba trust reimbursed provident for these payments there is a slight timing difference resulting from these disbursements petitioner commingled its dollar_figure veba contribution for union medical benefits with all other veba assets long-term disability reserve computation william h mercer mercer was an employee benefit compensation and actuarial consulting firm in petitioner asked terrence mcmanamon mcmanamon a principal with the cleveland office of mercer to perform calculations to quantify the disabled life reserve for long-term disability coverage for salaried and nonunion hourly employees using source information from petitioner mcmanamon was able to determine the net monthly and annual benefits payable to petitioner’s then currently disabled employees mcmanamon then took into account offsets for social_security and workers’ compensation and offsets received by any other employer-sponsored program or state disability programs mcmanamon’s calculations assumed that all currently disabled employees included in the calculation would continue to receive benefits until age the calculation did not take into account employees who might recover from their disability or die in the interim and stop receiving payments petitioner’s benefits department forwarded the fiscal reserve amount that was calculated by mercer to dorn after dorn reviewed how employees went on and came off long-term disability which he felt was infrequently dorn determined that the reserve adjusted by some factor would be acceptable as a reserve dorn increased the reserve by percent and arrived at dollar_figure million mercer confirmed that percent was a conservative factor to use in the adjustment dorn used the dollar_figure million that he calculated for long-term disability reserves in calculating the contribution actual expenditures the cost of benefits and administrative fees actually paid_by provident on behalf of petitioner for long-term disability claims of its employees during its year was dollar_figure the cost of benefits and administrative fees actually paid_by provident on behalf of petitioner for long-term disability claims of its employees during its year was dollar_figure the amount of long-term disability benefits and administrative fees actually paid_by provident on behalf of the veba trust through date with respect to employees who were disabled as of date was dollar_figure the veba trust reimbursed provident for such payments and thus there is a slight timing difference the following amounts of long-term disability benefits and administrative fees were paid_by provident on behalf of the veba trust year ended amount1 date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number big_number 1because the veba trust reimbursed provident for these payments there is a slight timing difference resulting from these disbursements petitioner’s long-term disability plan required any disability payments payable by petitioner to be offset by any amounts received by claimants from social_security or other listed third- party sources in a date letter to adrian v wallace vice president of ameritrust petitioner’s treasurer w c young stated disbursements from this trust will take the form of wire transfers to the provident insurance_company on wednesday of each week and will run between dollar_figure and dollar_figure per transfer based on such a schedule it is anticipated that the dollar_figure deposited in the trust will be paid out within to months beginning in date petitioner deposited into the veba trust amounts withheld from its employees for their share of the cost of providing the covered benefits the veba trust used its assets consisting solely of the contribution employee contributions and interest_income to pay the current cost of providing benefits to petitioner’s employees and retirees as benefits came due during fiscal and the first months of fiscal beginning in date the veba trust used its assets consisting solely of amounts that were currently contributed and currently deducted by petitioner along with employee contributions to pay the current cost of providing benefits to petitioner’s employees and retirees as benefits became due the following table reflects the deposits earnings and withdrawals affecting the veba trust for fiscal and employer contributions employee contributions fiscal years dollar_figure 1dollar_figure 2dollar_figure dollar_figure dollar_figure dollar_figure interest earned dollar_figure dollar_figure dollar_figure -0- benefits paid dollar_figure dollar_figure dollar_figure ending balance dollar_figure dollar_figure -0- 1represents the total of petitioner’s monthly contributions to the veba trust 2represents the total of petitioner’s monthly contributions to the veba trust 3the amounts to which the parties have stipulated in later years ignore this amount in date petitioner filed form_1024 application_for recognition of exemption for the veba unaudited financial statement information for petitioner’s year that was included with the application indicated that on date the veba trust had a balance of dollar_figure benefits paid were shown as dollar_figure the only contributions to the veba trust were those from employees and from investment_income petitioner received a determination_letter from the district_director of the internal_revenue_service on date stating that the application_for recognition of exemption under sec_501 had been approved the determination_letter states no opinion is expressed or implied as to whether employer contributions to the veba trust are deductible under the code petitioner did not generate a contemporaneous census of its employees for whom benefits were to be provided through the veba trust such a census would have included the date of birth gender family_coverage and date of hire for each employee for purposes of funding the veba in petitioner’s fiscal_year petitioner reflected dollar_figure million of the contribution on its balance_sheet as a prepaid_expense under the category of current_assets and dollar_figure million of the contribution on its balance_sheet as an other asset the financial_accounting standards board statement no relating to disclosure of postretirement health care and life_insurance benefits fasb was in effect during the years in issue fasb required that at a minimum the following information be disclosed a description of the benefits provided and the employee groups covered a description of the accounting and funding policies followed for those benefits the cost of those benefits recognized for the period unless the provisions of paragraph apply and the effect of significant matters affecting the comparability of the costs recognized for all periods presented fasb provided several illustrative disclosures including the following to be used where benefits are annually funded based on estimated accruals in addition to providing pension benefits the company and its subsidiaries provide certain health care and life_insurance benefits for retired employees substantially_all of the company's employees including employees in foreign countries may become eligible for those benefits if they reach normal_retirement_age while working for the company the estimated cost of such benefits is accrued over the working lives of those employees expected to qualify for such benefits as a level percentage of their payroll costs accrued costs are funded annually and were dollar_figurexxx for 19x4 fasb also provided the following illustrative disclosure for use where benefit costs are expensed when paid in addition to providing pension benefits the company and its subsidiaries provide certain health care and life_insurance benefits for retired employees substantially_all of the company's employees including employees in foreign countries may become eligible for those benefits if they reach normal_retirement_age while working for the company the cost of retiree health care and life_insurance benefits is recognized as expense as claims are paid for 19x4 those costs totaled dollar_figurexxx petitioner's financial statement stated the following regarding its provision of health care and life_insurance benefits in addition to providing pension benefits the company provides certain health care and life_insurance benefits for retired employees substantially_all of the company's employees may become eligible for those benefits if they become eligible for retirement while working for the company the cost of retiree health care and life_insurance benefits is recognized as expense as claims are paid petitioner never notified any of the labor unions or representatives thereof that represented employees of petitioner or its subsidiaries of the existence of the veba trust petitioner’s contribution to the veba trust or the existence of any reserves of the veba trust petitioner never notified any of its employees or retirees of the existence of the veba trust petitioner’s contribution to the veba trust or the existence of any reserves of the veba trust except for petitioner’s employees who were involved in the implementation of the veba trust petitioner never disclosed the existence of the veba trust or any reserves of the veba trust on any of the summary plan descriptions provided by petitioner to its employees to notify them of its pension and retirement plans petitioner made no specific disclosure to its shareholders or the public that it prefunded the veba trust petitioner disclosed to its shareholders and to the public the prefunding of certain future employee_benefits under the heading other in petitioner’s annual reports for and the explanation of other in petitioner's annual report stated other increases in assets included an increase in prepaid expenses and investment in joint ventures and other assets as a result of prefunding certain future employee_benefits excess cost of investments increased primarily as a result of the acquisition of united aircraft products inc on its form_1120 for petitioner deducted the full amount of the contribution to the veba trust petitioner also claimed a deduction on its return for the actual cost of providing employee medical and life_insurance long-term disability benefits and union medical benefits during in the notice_of_deficiency respondent allowed petitioner partial deductions in the amount of dollar_figure for incurred but unpaid medical dental and short-term disability benefits and dollar_figure for administrative expenses none of which are at issue in this case respondent has conceded that petitioner is entitled to a deduction in the amount of dollar_figure for additional administrative expenses the amount of the contribution remaining in dispute is dollar_figure opinion sec_419 limits the deduction for contributions paid_or_accrued by an employer to a welfare_benefit_fund to the qualified_cost for the taxable_year sec_419 qualified_cost includes the qualified_direct_cost for the taxable_year and any addition to a qualified_asset_account for the taxable_year subject_to the sec_419a limitation sec_419 sec_419a provides rules governing additions to the qualified_asset_account qualified_asset_account is defined as any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub supplemental unemployment_compensation benefit or severance_pay benefits or life_insurance benefits sec_419a additions to the qualified_asset_account are constrained by the account limit as defined by sec_419a sec_419a the legislative_history of sec_419a states the following limitations on qualified_asset_account --the conference agreement includes substantial modifications to the provisions setting forth the limitation on additions to a qualified_asset_account such an account consists of assets set_aside for the payment of disability benefits medical benefits supplemental unemployment or severance_pay benefits and life_insurance or death_benefits in general the account limit is the amount estimated to be necessary under actuarial assumptions that are reasonable in the aggregate to fund the liabilities of the plan for the amount of claims incurred but unpaid for benefits described in the previous paragraph and administrative costs of such benefits as of the close of the taxable_year claims are incurred only when an event entitling the employee to benefits such as a medical expense a separation a disability or a death actually occurs the allowable reserve includes amounts for claims estimated to have been incurred but which have not yet been reported as well as those claims which have been reported but have not yet been paid h conf rept pincite6 1984_3_cb_1 relevant to our determination herein the account limit includes the amount reasonably and actuarially necessary to fund certain claims incurred but unpaid and the related administrative costs sec_419a and an additional reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for postretirement medical and life_insurance benefits sec_419a no account limit applies to any qualified_asset_account for a separate welfare_benefit_fund maintained pursuant to a collective bargaining agreement sec_419a sec_1_419a-2t temporary income_tax regs fed reg date postretirement benefits sec_419a provides for an additional reserve for postretirement medical and life_insurance benefits additional reserve for post- retirement medical and life_insurance benefits --the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary for-- a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees petitioner included dollar_figure in its contribution for postretirement benefits for retirees the contribution included dollar_figure for postretirement benefits for active employees respondent disallowed the deduction of these contributions on petitioner’s fiscal federal_income_tax return petitioner argues that sec_419a allows a reserve funded over the working lives of covered employees for postretirement benefits to be included in the account limit without requiring that specific assets be set_aside or that a separate_account be created petitioner contends that the account limit under sec_419a is only a mathematical computation that limits the deduction not a requirement that a segregated reserve be included in the welfare_benefit_fund however the veba trust did not retain even general assets that were sufficient to fund the reserves claimed by petitioner thus petitioner's position has the same shortcomings as the position that the court considered and rejected in 103_tc_216 in general signal the taxpayer corporation argued that sec_419a did not require the establishment of a funded reserve in order for an amount to be included in the account limit id pincite because of the taxpayer corporation’s vehement assertion that reserve funded did not have a commonly understood meaning the court looked to the legislative_history of sec_419a for guidance and determined that congress intended sec_419a to permit the accumulation of funds for purposes of funding postretirement benefits id the legislative_history of sec_419a states in part prefunding of life_insurance death_benefits or medical benefits for retirees --the qualified_asset_account limits allow amounts reasonably necessary to accumulate reserves under a welfare_benefit_plan so that the medical_benefit or life_insurance including death_benefit payable to a retired employee during retirement is fully funded upon retirement these amounts may be accumulated no more rapidly than on a level basis over the working life of the employee with the employer of each employee the conferees intend that the treasury_department prescribe rules requiring that the funding of retiree benefits be based on reasonable and consistently applied actuarial cost methods which take into account experience gains and losses changes in assumptions and other similar items and be no more rapid than on a level basis over the remaining working lifetimes of the current participants reduced on the basis of reasonable turnover and mortality assumptions h conf rept supra pincite c b vol pincite emphasis added the legislative_history of sec_419a thus indicates that an accumulation of assets not just a calculation is intended in a qualified_asset_account see also 104_tc_559 petitioner made no disclosure of the establishment of reserves for postretirement benefits in its financial reporting for its year only those employees involved in the implementation of the veba were informed about the existence of the veba a letter signed by petitioner’s treasurer states that the contribution was expected to be depleted by benefit payments over the to months following the creation of the veba by the second month of petitioner’s year the contribution had been depleted petitioner made no contribution during its year and in the following years petitioner contributed to the veba through monthly contributions approximating the benefits paid the ending balance of the veba for each of the years and was zero petitioner’s form_1024 application_for recognition of exemption did not indicate the establishment of reserves while disclosure is not required by the applicable code and regulations the lack of disclosure along with petitioner’s other actions regarding the veba trust shows that petitioner did not accumulate assets in the veba trust for the purpose of funding a reserve for postretirement benefits see general signal corp subs v commissioner supra pincite in general signal the court acknowledged that there was no requirement of a separate_account petitioner argues that the suggestion that money must be maintained in a fund in at least the amount of the deduction is inconsistent with the court’s position in general signal there is no such inconsistency in general signal the court stated with respect to petitioner’s argument that respondent’s interpretation of sec_419a would require a separate_accounting requirement respondent contends that it is sufficient that the reserve required by sec_419a be funded with general rather than specific assets this interpretation appears consistent with legislative intent and requires only that the overall balance maintained in the veba be sufficient to support the postretirement reserve it does not appear to require that a separate_account be established with respect to the reserve id pincite an interpretation of sec_419a that requires such a reserve to be established petitioner argues could prevent the fund from paying current benefits because the reserves would be required to be maintained petitioner also believes that such an interpretation would also result in the imposition of minimum_funding as is required under sec_412 for qualified_plans petitioner further argues that funded over the working lives describes the manner in which the reserves are to be computed and does not require separate funding or funding over the actual working lives of the covered employees petitioner also argues that respondent cannot add requirements to sec_419a when respondent has failed to prescribe regulations as required by sec_419a petitioner contends that it took steps to determine the reasonable and necessary amount it could deduct as a contribution based on the guidance provided by the code these remaining arguments relate to the amount of funding and the level of funding of the veba trust because petitioner failed to meet the minimum requirement of establishing a reserve funded over the working lives of the covered employees we do not reach the question of the actuarial correctness of the contributions and do not discuss the parties’ expert testimony relating to that issue petitioner’s situation is not distinguishable from that of the taxpayer in general signal we decline petitioner’s invitation to reconsider general signal therefore respondent’s determination that the contribution for postretirement benefits is not deductible will be sustained medical benefits for union members no account limit applies in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_419a prior_law called for the treasury_department to issue regulations to establish special reserve limit principles for collectively bargained plans before final regulations were issued current sec_419a was enacted eliminating the need for such regulations see tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2862 respondent argues that petitioner should not be allowed to deduct the portion of the contribution related to collectively bargained employees because a separate fund was not created this argument arises out of the language of sec_419a that refers to any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement emphasis added respondent’s position is that separate means distinct and different from welfare benefits for noncollectively bargained employees because petitioner commingled the assets that were contributed for collectively bargained employees with those for noncollectively bargained employees respondent argues that petitioner should not be allowed to deduct the portion of the contribution for union medical benefits petitioner asserts that the use of separate means that the funds in the veba should be separate from the general assets of petitioner and beyond the reach of petitioner’s creditors under the terms of the veba trust such reversion of petitioner’s contributions was expressly prohibited on date petitioner had big_number employees of whom approximately big_number or dollar_figure percent were represented by unions the plan was not the result of collective bargaining or required by any agreement with the union petitioner attempts to distinguish between the union and nonunion contributions under the veba by calculating the respective contributions in isolation the plan itself however does not make that distinction and cannot as a whole reasonably be characterized as a welfare_benefit_fund maintained pursuant to a collective bargaining agreement because the contribution for collectively bargained employees does not meet the requirements of sec_419a the deductibility of the contribution for union medical benefits must be tested under sec_419a the analysis of the treatment of the contribution for medical benefits to union members and of the contribution for long-term disability claims is combined below medical benefits for union members and long-term disability claims in addition to the medical benefits for union members petitioner included dollar_figure million in the contribution for long-term disability claims petitioner alleges that the long-term disability claims were incurred but unpaid as of the close of its fiscal_year sec_419a provides the account limit for claims described in sec_419a including disability benefits sec_419a and medical benefits sec_419a that are incurred but unpaid sec_419a provides in general --except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund-- a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims petitioner asserts that in 103_tc_216 the inclusion of incurred but unpaid long-term disability claims and union medical benefits in the account limit was not an issue petitioner argues that the subsequent history of claims supports dorn’s calculation of these portions of the contribution petitioner's contribution for medical benefits for union members fails to meet the requirement of sec_419a that it fund claims incurred but unpaid as of date by petitioner's own admission the contribution for medical benefits for union members included expenses estimated to be incurred but unpaid after date assuming however that this contribution had met the above requirement the contribution would nonetheless be nondeductible for the reasons discussed below with respect to long-term disability benefits under sec_419a ‘qualified asset account’ means any account consisting of assets set_aside to provide for the payment of certain benefits in order to qualify as a deductible contribution to a welfare_benefit_fund under sec_419 petitioner’s contribution must not exceed the qualified_cost of the fund ie the qualified direct costs plus any qualified_asset_account qualified asset accounts are generally subject_to an account limit which for these purposes is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year in which the contribution is made and the related administrative costs for petitioner’s year no benefits were paid out of the veba trust and thus no qualified direct costs were incurred petitioner argues that the dollar_figure million contribution for long-term disability is a qualified_asset_account and is deductible the parties disagree as to the meaning of the phrase assets set_aside in the definition of qualified_asset_account petitioner contends that the phrase does not require that a reserve be established pointing out that reserve is used only in the context of postretirement benefits in sec_419a respondent argues that petitioner must actually set_aside the assets to include them in the qualified_asset_account and to deduct the contribution petitioner has pointed to several other provisions of the code that require assets to be set_aside as examples of language that congress would have used if it had intended for the set-aside of assets see sec_419a sec_512 in an analogous context in general signal corp subs v commissioner supra pincite we stated however if the language of sec_419a is read to require the creation of a reserve funded with general assets rather than segregated assets the language of these other provisions would not have been appropriate more importantly this argument is simply not sufficient to overcome the unambiguous statements of the legislative_history regarding the accumulation of assets and the funding of benefits the same analysis and conclusion apply here although sec_419a does not use the term reserve in order for a taxpayer to be entitled to a deduction the assets must be set_aside an interpretation that the requirements of sec_419a are purely computational would ignore the legislative_history of sec_419a which states in part the conferees wish to emphasize that the principal purpose of this provision of the bill is to prevent employers from taking premature deductions for expenses which have not yet been incurred by interposing an intermediary organization which holds assets which are used to provide benefits to the employees of the employer h conf rept pincite 1984_3_cb_1 petitioner has ignored this requirement and has focused instead on the reasonableness of the amount of the contribution for long-term disability as in the case of the postretirement benefits petitioner did not disclose the establishment of reserves for long-term disability benefits in its financial reporting for its year only those employees involved in the implementation of the veba were informed about the existence of the veba by making the contribution for long-term disability benefits petitioner received a substantial tax savings petitioner’s treasurer estimated in a date letter that the contribution would be depleted in to months after the veba was established the contribution was depleted by the second month of petitioner’s year petitioner made no contribution for long-term disability benefits that were incurred but unpaid during its year and in the following years petitioner contributed to the veba through monthly contributions approximating the benefits that were paid no indication of reserves was shown on petitioner’s form_1024 application_for recognition of exemption again while disclosure is not required by the applicable code and regulations the lack of disclosure along with petitioner’s other actions regarding the veba trust shows that petitioner did not accumulate assets in the veba trust for the purpose of setting aside assets for the payment of future long-term disability benefits that were incurred but unpaid we cannot conclude that these assets were set_aside for the above-stated purposes and thus we need not address the reasonableness of the contributions and the related expert testimony to reflect the foregoing and a concession by respondent decision will be entered under rule
